Case 5:19-cv-00095-GKS-PRL Document 26 Filed 09/24/20 Page 1 of 2 PagelD 1272

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

JEANETTE MENESES,

Plaintiff,
v. Case No: 5:19-cev-95-Oc-18PRL
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE comes for consideration on Plaintiff Jeanette Meneses’s (“Plaintiff ) appeal
from a final decision of the Commissioner of the Social Security Administration (the
“Commissioner”) denying her application for Disability Insurance Benefits (“DIB”) and
Supplemental Security Income (“SSI”) after proceedings before an Administrative Law Judge
(“ALJ”).' On August 10, 2020, the United States Magistrate Judge issued a Report and
Recommendation (the “Report and Recommendation”) recommending that the ALJ’s decision be
affirmed (Doc. 24), to which Plaintiff filed objections (Doc. 25).

The ALJ’s findings are supported by substantial evidence, and the ALJ applied the proper
legal analysis to Plaintiff's disability claims. After de novo review of the portions of the Report
and Recommendation (Doc. 24) to which Plaintiff objects, it is hereby ORDERED and

ADJUDGED as follows:

 

1 The Commissioner filed a certified copy of the record before the Social Security Administration. (See Doc. 16.)
Case 5:19-cv-00095-GKS-PRL Document 26 Filed 09/24/20 Page 2 of 2 PagelD 1273

1. United States Magistrate Judge Philip R. Lammens’s Report and Recommendation (Doc.
24) is APPROVED and ADOPTED and is made part of this Order for all purposes, including
appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under sentence four of
42 U.S.C. § 405(g). The Clerk of the Court is directed to ENTER JUDGMENT accordingly and

CLOSE the case.

DONE and ORDERED in Orlando, Florida, this A Z day of September, 2020.

G. KENDALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE

 

 

 

Copies to:

Counsel of Record
